NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4748-16T2


ALLIANCE SHIPPERS, INC.,

          Plaintiff-Appellant,

v.

MIDLAND WEST, INC.,

     Defendant-Respondent.
___________________________

                    Submitted December 19, 2018 - Decided January 4, 2019

                    Before Judges Ostrer and Mayer.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Mercer County, Docket No. DJ-195336-14.

                    Lebensfeld, Sharon & Schwartz, PC, attorneys for
                    appellant (Ronald Horowitz, on the briefs).

                    Curcio Mirzaian Sirot, LLC, attorneys for respondent
                    (Paul F. Campano, of counsel; Jessica A. Tracy and
                    Michael D. Zahler, on the brief).

PER CURIAM
      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.

      Dismissed.




                                                                           A-4748-16T2
                                        2